UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 24, 2013 ECOTALITY, INC. (Exact name of Registrant as specified in its charter) Nevada 000-50983 68-0515422 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Montgomery Street, Suite 2525 San Francisco, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (415) 992-3000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8 Other Events. In its Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, ECOtality, Inc. (the “Company”) disclosed in the footnotes (under Note 7) to its financial statements that the Company had issued 85,000 shares of common stock under the Ecotality, Inc. 2007 Equity Incentive Plan to a third-party service provider. This disclosure should also have been provided in Item 2 of Part II of the Form 10-Q. Item 2 of Part II should read as follows: “In March 2013, the Company issued 85,000 unregistered shares of common stock under the Ecotality, Inc. 2007 Equity Incentive Plan to a third-party service provider in reliance on the exemption for private offerings under Section 4(2) of the Securities Act of 1933, as amended.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOTALITY, INC. (Registrant) Signature Title Date /s/ Susie Herrmann Chief Financial Officer May 24, 2013 Susie Herrmann
